SECURITY NATIONAL FINANCIAL CORPORATION 5300 South 360 West, Suite 250 Salt Lake City, Utah 84123 Telephone (801) 264-1060 September 10, 2010 VIA EDGAR U. S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn:Eric Envall Re: Security National Financial Corporation Form 10-K for Fiscal Year Ended December 31, 2009 Form 10-Q for Fiscal Quarter Ended March 31, 2010 File No. 000-09341 Dear Mr. Envall: Security National Financial Corporation (the “Company”) is in receipt of the letter dated August 5, 2010 with respect to the above-referenced Form 10-K for the fiscal year ended December 31, 2009 and Form 10-Q for the fiscal quarter ended March 31, 2010. The Company's responses to the comments are set forth below.For ease of reference, the Company has set forth the comments and its responses thereto. It should be noted that although responses to the comments in the letter are required to be made within ten business days from the date of the letter, this will confirm that on August 11, 2010, you and David Irving acquiesced to extending the time for the Company to file its responses until August 31, 2010.A letter confirming the extension of time for filing responses was filed with the Securities and Exchange Commission (the “Commission”) on August 19, 2010. You further acquiesced to extending the time for the Company to file its responses until September 10, 2010 and a letter confirming this additional extension of time was filed with the Commission on August 31, 2010. Form 10-K for the Fiscal Year Ended December 31, 2009 General 1. We note that you attempted to incorporate by reference portions of your definitive proxy statement for your 2010 Annual Meeting of Stockholders into your Form 10-K.In accordance with General Instruction G.3 of Form 10-K, your definitive proxy statement must be filed not later than 120 days after your fiscal year end in order to qualify for incorporation by reference.You did not file your definitive proxy statement within 120 days of your fiscal year end and none of the information in your definitive proxy statement that you sought to include in your Form 10-K was so incorporated.Therefore, please file an amendment to your Form 10-K including all the information in the definitive proxy statement that you attempted to incorporate by reference. September 10, 2010 Page 2 Response: The disclosure information required by Part III of General Instruction G(3) of Form 10-K was included in the Form 10-K for the fiscal year ended December 31, 2009 (the “Form 10-K”).Thus, it was not necessary to incorporate by reference portions of the definitive Proxy Statement for the 2010 Annual Meeting of Stockholders.Because the information required by Part III of General Instruction G(3) of Form 10-K was included in the Form 10-K, the Company should not be required to file an amendment to the Form 10-K.In the future, when the Company includes the information required by Part III of General Instruction G(3) in its Form 10-K reports, the Company will not indicate that portions of the definitive Proxy Statement from its Annual Meeting of Stockholders are incorporated by reference. 2.In future filings please include your correct Commission File Number on the cover. Response: The Company will include the correct Commission File Number on the cover of all future filings. 3.Please tell us why you have not identified yourself as a “smaller reporting company” based on your disclosure that you had a $16.1 million aggregate market value held by non-affiliates as of your most recently completed second fiscal quarter. Response: The Company is a smaller reporting company because, under Rule 12b-2 of the General Rules and Regulations under the Securities Exchange Act of 1934, it had a public float of less than $75 million as of June 30, 2009, the end of the second fiscal quarter.The Company will identify itself as a smaller reporting company in all future filings where required. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Results of Operations General 4.Considering the diversification of your business (i.e., life insurance, cemetery and mortuary, and mortgage loans), and in an effort to provide more meaningful and granular disclosure, please consider revising your results of operations in future filings to present your discussion and analysis at the segment level.Your disclosure should include a robust discussion of any known material trends, events, and uncertainties related to your results of operations, rather than merely reciting financial statement information in narrative form.It would also be helpful to include a discussion of key variables, such as industry specific metrics, and financial measures management utilizes in managing each segment of the business.Refer to Item 303(A)(3) of Regulation S-K and Release No. 33-8350 (MD&A Interpretive Release). September 10, 2010 Page 3 Response: The results of operations in the second quarter 10-Q included a more robust discussion and analysis at the segment level. Item 8.Financial Statements and Supplementary Data Consolidated Statements of Earnings, page 50 5.It appears your financial statements are presented in accordance with Article 5 of Regulation S-X.Please tell us how your income statement presentation is consistent with the guidance in Article 5-03 of Regulation S-X, emphasis is added to items 2, 7, and 9. Response: As disclosed in “Index to Consolidated Financial Statements” on page 46 of the Form 10-K, the Company’s financial statements are prepared in accordance with Article 7 of Regulation S-X. As primarily a life insurance company, the Company follows the financial statement presentation for insurance companies as set forth in Article 7 of Regulation S-X. The Company has compared its consolidated statements of earnings to the requirements of Article 7-04 of Regulation S-X and it believes the statement is presented correctly. 6.We note your response to our previously issued comment one in your letter to us dated October 9, 2008, where you indicated you would revise future filings to the extent disclosures were relevant and material.We do not see however, where you have provided such information.Therefore we are reissuing our comment.We note mortgage loans on real estate and construction loans, net of allowance for loan losses represent 22% of your total assets at December 31, 2009 and 23% of total assets at March 31, 2010.SAB Topic 11.K requires non-bank holding companies with material amounts of lending activities to disclose applicable Industry Guide 3 (“the Guide”) information.Please provide us with your assessment of the relevance and materiality of the information required by Items III and IV of the Guide.Please advise and revise as necessary and show us what your disclosure will look like in your response. Response: The Company believes that Industry Guide 3, Items III and IV have been addressed in the Form 10-K.Note No. 3 of the Notes to Consolidated Financial Statements includes a table that detailed the loan portfolio by category or types of loans for 2009 and 2008.Maturity of loans for the year ended December 31, 2009 was addressed in the Management Discussion and Analysis on page 39 of the Form 10-K.Risk elements and problem loans were included in the Management Discussion and Analysis under the heading of Risks on page 35 of the Form 10-K.Loan concentration is discussed in Note No. 3 of the Notes to Consolidated Financial Statements on page 74 of the Form 10-K.Other interest bearing assets is included in Note No. 3 of the Notes to Consolidated Financial Statements on pages 68–70 of the Form 10-K.Summary of losses experience is covered in Note No. 1 of the Notes to Consolidated Financial Statements, pages 56 and 57, and includes a table of allowances for loan losses, doubtful accounts and loan loss reserve. September 10, 2010 Page 4 Notes to Consolidated Financial Statements Note 1 – Significant Accounting Policies Real Estate, page 54 7.Please tell us and revise your future filings to expand your disclosure to state your policy for initially recording other real estate owned upon acquisition, and how that complies with ASC 310-40-40. Response: In future filings the Company will change Note No. 1 - Significant Accounting Policies for Real Estate of the Consolidated Financial Statements on page 54 of the Form 10-K as follows: Real estate is carried at cost, less accumulated depreciation provided on a straight line basis over the estimated useful life of the properties, or is adjusted to a new basis from impairment in value if any.Foreclosed property is carried at the lower of cost or market determined at the time of foreclosure. The Company believes this disclosure will meet the requirement of ASC310-40-40. Mortgage Operations, page 59 8.Please revise your future filings to disclose how often you obtain updated appraisals for your collateral dependent loans.If your policy varies by loan type disclose as such.Describe any adjustments you make to appraised values, including those made as a result of outdated appraisals.Discuss how you consider the potential for outdated appraisal values in your determination of the allowance for loan losses. Response: We will disclose the following in future filings: Mortgage loans require a current appraisal at the time of underwriting and funding.The Company’s current policy is not to lend more than 80% of the appraised value unless third party mortgage insurance is obtained to insure the amount in excess of 80%.However, in prior periods loans were made in excess of the 80% threshold.If these prior period loans become delinquent more than 90 days, the amount in excess of 80% is provided for in the allowance for loan losses account. September 10, 2010 Page 5 On a quarterly basis, the Company performs an analysis of mortgage loans foreclosed during the period in order to verify that loans are carried on the financial statements at the lower of cost or market.The Company increased the loan loss provision by $4,219 for the three months ended June 30, 2010 and $171,081 for the six months ended June 30, 2010. The Company believes the write down to 80% of appraised value and the analysis of the loans at time of foreclosure covers the impact of further deterioration in appraised values on the properties servicing the loans. 9.Please revise your future filings to disclose as of each balance sheet date presented, the amount of impaired loans for which there is a related allowance for credit losses determined in accordance with ASC 310-10-35 and the amount of that allowance and the amount of impaired loans for which there is no allowance for credit losses.Refer to ASC 310-10-50-15. Response: Future filings will disclose the following information: As of December 31, 2009 As of June 30, 2010 Impaired Loans Without Allowance $
